                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

---------------------------------------------------------------
UNITED STATES OF AMERICA,                                       :
                                                                :
                         Plaintiff,                             : CRIMINAL NO: 2:19-cr-00064-JLS-1
         v.                                                     :
                                                                :
JOHN DOUGHERTY,                                                 :
                                                                :
                         Defendant.                             :
                                                                :
---------------------------------------------------------------
        REPLY IN FURTHER SUPPORT OF DEFENDANT JOHN DOUGHERTY’S
              MOTION TO DISMISS COUNTS 97 – 109 OF THE INDICTMENT




 Dated: May 1, 2019


                                                 Henry E. Hockeimer, Jr. (I.D. No. 86768)
                                                 David L. Axelrod (I.D. No. 323729)
                                                 Terence M. Grugan (I.D. No. 307211)
                                                 Emilia McKee Vassallo (I.D. No. 318428)
                                                 BALLARD SPAHR LLP
                                                 1735 Market Street, 51st Floor
                                                 Philadelphia, PA 19103-7599
                                                 T: 215.665.8500
                                                 F: 215.864.8999

                                                 Attorneys for Defendant John Dougherty
I.      INTRODUCTION

        In its Opposition to Defendant’s Motion to Dismiss, the Government bobs and weaves

around the simple, straightforward argument advanced in the Motion: The Indictment fails to

allege that Mr. Dougherty bribed defendant Robert Henon in exchange for Mr. Henon’s engaging

in official acts that deprived the citizens of Philadelphia of their right to Mr. Henon’s honest

services. Instead, the Government relies on unsupported and unsupportable legal conclusions in

urging the Court to just leave it to a jury to sort out its inherently inconsistent bribery theory. First,

the Government argues that the allegation “John Dougherty, through Local 98, provided

defendant Robert Henon with a stream of benefits” meets what it describes as a virtually

meaningless pleading burden. However, the Government does not address the critical portion of

this conclusory statement, “through Local 98,” nor does it acknowledge its own explanation of this

key phrase that “Local 98 paid” the alleged stream of benefits. The Government thus leaves

unanswered the basic dispositive question: If, as the Government has alleged, the quid at the heart

of the scheme is regular salary payments and if, as the Government has alleged, “Local 98 paid”

that salary, how is Mr. Dougherty personally implicated as an alleged briber? On this, the

Indictment is silent, and that silence alone provides a sufficient basis to dismiss the honest services

fraud counts.

                Second, the Government offers no more in its Opposition in its attempts to explain

away the lack of allegations in the Indictment establishing corrupt intent. Instead of responding

to this argument, it offers and inapt strawman, misrepresenting Mr. Dougherty’s argument as

“based on the misconception that Dougherty is charged with committing honest services fraud in
2003.”1 From there, the Government repeats the legal conclusions in the Indictment, sets forth the

definition of “quid pro quo,” and falls-back on a permissive standard of review to get its theory to

a jury.

                 To be clear, Mr. Dougherty is charged with entering either an express or implied

agreement to exchange a Local 98 salary and tickets to a single Philadelphia Eagles game in

November 2015 for Mr. Henon’s performance of official acts in 2015 and 2016. The timeframe

of the charge is not in dispute. And, to be clear, the Government must allege that Mr. Dougherty2

possessed the corrupt intent to influence Mr. Henon’s official action at the time the decision was

made to give Mr. Henon a Local 98 salary. The Government’s theory fails in the lack of

contemporaneousness of these events – the essence of a quid pro quo. If, as the Government

alleges, Mr. Henon received his salary from Local 98 for at least 12 years before the quid pro quo

was consummated and 8 years before he took public office, how could Mr. Dougherty have

conceivably intended it as a corrupt bribe payment in 2015 and 2016? Put another way, what facts,

beyond the mere fortuity of the Commonwealth of Pennsylvania permitting public officials to

maintain private employment while in office, has the Government alleged to establish that the

intent behind those salary payments changed from the day before Mr. Henon took office to the day

after? None at all.

          Confronted with the infirmities of its charges, the Government contradicts its own

allegations and rests its position on boilerplate allegations invoking what it evidently considers



1
          Indeed, even the Government’s strawman argument is flawed, as Mr. Henon began his
          employment with and began receiving a salary from Local 98 in 1998.
2
          As noted above, Mr. Dougherty did not give Mr. Henon a Local 98 salary; Local 98 did.
          Nevertheless, setting that fact aside for sake of argument, the Government still has not
          factually alleged a quid pro quo.



                                                  2
talismanic statutory language. The standard the Government’s allegations must meet on a motion

to dismiss is not meaningless: Illogical and factually and legally untenable theories of criminal

liability such as what the Government proffers here should not, as a matter of law, go to a jury.

Counts 97 to 109 of the Indictment should be dismissed.

II.    DISCUSSION

       A.      The Appropriate Standard of Review

       The Government’s overarching argument is that the Indictment is sufficient to survive a

motion to dismiss because it summarily alleges that Mr. Dougherty engaged in a scheme to bribe

Mr. Henon. As the Government repeats throughout its Opposition, the Indictment alleges:

       (1)     “Dougherty, through Local 98, provided defendant Robert Henon with a stream of
               personal benefits,” which “include a salary from Local 98 and tickets to sporting
               events”;

       (2)     “Dougherty gave Henon the stream of benefits with the intent to influence Henon
               in Henon’s capacity as a member of Philadelphia City Council . . . and in exchange
               for Henon acting on behalf of Dougherty, in his capacity as a member of
               Philadelphia City Council, and performing official acts as directed by and on behalf
               of Dougherty”; and

       (3)     Henon accepted the stream of personal benefits from defendant John Dougherty,
               knowing the benefits were given in exchange for Henon’s performance of official
               act at the direction of and on behalf of defendant Dougherty.”

(See, e.g., Gov’t Resp. at 7). According to the Government, it need only state that a defendant

“gave a stream of benefits” to “influence [a public official] in [his] capacity as a [public official]”

to survive a motion to dismiss, essentially a regurgitation of the law, and the Court need not and

may not look past these legal conclusions to the actual facts purportedly underlying them. If that

were true, the Court’s function as an arbiter and check on prosecutorial power would be

meaningless.

       “An indictment is an accusation only, and its purpose is to identify the defendant’s alleged

offense . . . and fully inform the accused of the nature of the charges so as to enable him to prepare


                                                  3
any defense he might have.” United States v. Stansfiled, 171 F.3d 806, 812 (3d Cir. 1999). An

indictment is sufficient “if it, first, contains the elements of the offense charged and fairly informs

a defendant of the charge and, second, enables him to plead an acquittal or conviction in bar of

future prosecutions for the same offense.” Hamling v. United States, 418 U.S. 87, 117 (1974). An

indictment “fails to state an offense if the specific facts alleged in the charging document fall

beyond the scope of the relevant criminal statute.” United States v. Panarella, 277 F.3d 678, 685

(3d Cir. 2002) (emphasis added). “In deciding a motion to dismiss, [the court] must accept factual

allegations [in the Indictment as true] and disregard legal conclusions to determine whether the

alleged facts constitute a crime.” United States v. Harder, 168 F. Supp. 2d 732, 737 (E.D. Pa.

2016) (emphasis added) (citing United States v. Zauber, 857 F.2d 137, 144 (3d Cir. 1988)).

       The Government’s formulation of the legal standard, the premise from which its specific

arguments spring, is wrong. It is not enough for the Government to allege that Mr. Dougherty

“through Local 98” “gave a stream of benefits” “with the intent to influence Henon in Henon’s

capacity as a member of Philadelphia City Council.” Indeed, the Court is required to “disregard”

such “legal conclusions.” Harder, 168 F. Supp. 2d at 737. Instead, the Court must analyze the

facts set forth in the Indictment and determine whether those facts establish the elements: (i) that

Mr. Dougherty himself “gave” or “offered” (as those words are legally defined in the bribery

context) to Mr. Henon “a Local 98 salary”; and (ii) that at the time the decision to give Mr. Henon

a salary was made, the purpose was to influence his performance of official action. United States

v. Lynch, 807 F. Supp. 2d 224, 231-32 (E.D. Pa. 2011). The facts alleged fail to meet these

elements.




                                                  4
       B.      The Indictment Does Not Allege that Mr. Dougherty Gave Mr. Henon a Bribe

       Two irrefutable principles underlie Mr. Dougherty’s argument that the Government has

failed to adequately allege he gave, offered or promised Mr. Henon a bribe. First, “[t]he critical

event in the commission of the crime [of bribery] is the actual giving or offer to give or transfer

money or other things of value, absent which no offense is committed under the statute.” United

States v. O’Donnell, 501 F.2d 1190, 1194 (6th Cir. 1975). Second, “an individual may not be

convicted on the basis of another person’s acts which he neither authorized nor adopted.” United

States v. Cryan, 490 F. Supp. 1234, 1242 (D.N.J. 1980). Applied here, these principles yield the

uncontroversial conclusion that to charge an individual with bribing a public official and survive

a motion to dismiss, the Government must allege that the defendant himself offered or made a

corrupt bribe. Or, if the Government is attempting to demonstrate the culpability of a defendant

for a bribe made by another, the Government must allege that the defendant “authorized” or

“adopted” or “caused” the payment or otherwise demonstrated the “authority,” “ability” and

“desire” to bring about the payment. See United States v. Jacobs, 431 F.2d 754, 760 (2d Cir.

1970). Critically, the Indictment meets neither of these requirements and the Government ignores

both in its Opposition.

       In its Opposition, the Government sets forth only an excerpt of its allegations directed

toward the “give, offer or promise” element of the bribery charge. The full allegation reads:

               Defendant, John Dougherty, through Local 98, provided defendant
               Robert Henon with a stream of personal benefits during the time
               that Henon was a member of the Philadelphia City Council. The
               benefits given to Henon by Dougherty include a salary from Local
               98 and tickets to sporting events. Specifically: Local 98 paid
               Robert Henon a salary during the time he served as a City
               Councilman, totaling $70,649 in 2015 and $73,131 in 2016.

(Indictment pg. 111 ¶ 11.a) (emphasis added). Building from its incomplete recitation of its own

allegations, the Government makes two disingenuous arguments. First, citing its allegations that


                                                5
“Defendant John Dougherty, through Local 98, provided defendant Robert Henon with a stream

of personal benefits” and “the benefits given to Henon by Dougherty include a salary from Local

98,” (Gov’t Resp. at 9), the Government argues “the Indictment alleges that Dougherty gave

Henon bribes,” (id.). As shown above, this is not a faithful representation of the Indictment.3

Yet, even if it were, the allegation reads: “John Dougherty, through Local 98, provided.” Thus,

even if the allegations were what the Government presented them to be in its opposition, they

still state that Local 98 made the actual alleged bribe payments, thus the Government would be

required to make some allegations that Mr. Dougherty authorized or adopted those payments.

There are none. But, the Court need not resort to logic, reason or interpretation to arrive at the

meaning of the Governments allegations; it explains them unequivocally in the same paragraph

the Government excerpts where the Government states that by “through Local 98,” it means

“specifically, Local 98 paid Robert Henon a salary.”

       The Government could attempt to address this infirmity in a Superseding Indictment if it

had any evidence whatsoever that Mr. Dougherty played any role in securing Mr. Henon’s

employment with Local 98. The fact that the Government is fighting so hard to support faulty

allegations strongly suggests that the government lacks the evidence it would need to secure a

lawful indictment and conviction.




3
       Doubling-down on it misrepresentation of the allegations in its Indictment, the
       Government takes issue with Mr. Dougherty pointing out that, while the Indictment in its
       introductory paragraphs alleges Mr. Dougherty provided Mr. Henon with tickets to
       multiple sporting events over a period of time, the substantive paragraphs of the Counts
       at issue allege that Mr. Henon received tickets to a single Philadelphia Eagles game in
       November 2015. (See Indictment at 115 ¶ 14). For some reason, the Government
       continues to press an inaccuracy that the facts of its own Indictment clearly and
       unequivocally fail to support.



                                                 6
       Second, with no elaboration, the Government contrasts “offering” a bribe with “giving” a

bribe, and argues “the Indictment does not allege that the defendant ‘offered’ Henon a bribe.” This

appears to be a semantics argument that has no bearing on what the Government is required to

allege or its failure to do so. Whether a defendant is charged with offering, promising, or giving a

bribe, the defendant himself must perform the operative action or authorize or adopt it if performed

by another party. The absence of those allegations demands dismissal of Counts 97-109 of the

Indictment.

       C.      The Government Has Not and Cannot Allege Mr. Dougherty Possessed the
               Requisite Intent

       The Government’s counter to Mr. Dougherty’s argument that the factual scenario charged

renders proof of corrupt intent impossible is to state that “the intent of both parties may be proved

by circumstantial evidence.” (Gov’t Resp. pg. 12). The Government apparently misapprehends

Mr. Dougherty’s argument. Whether proven by direct or circumstantial evidence, corrupt intent

must exist at the consummation of a quid pro quo. United States v. Lynch, 807 F. Supp. 2d 224,

233 (E.D. Pa. 2011). Here, as an initial matter, this means that because the alleged quid is Mr.

Henon’s Local 98 salary, Mr. Dougherty must have possessed the intent to influence his

performance of an official act at the time Mr. Henon was given his salary. Proof of this is not

possible, however, because Local 98 gave Mr. Henon the salary, and not John Dougherty, and

Local 98 began providing Mr. Henon this salary at least 8 years before he took office.

       In proffering its theory, the Government is attempting sleight of hand, ignoring Mr.

Henon’s past salary history and arguing that the salary payments he received in 2015 and 2016 are

stand-alone, rather than pre-existing, benefits that somehow converted to corrupt bribe payments

once Mr. Henon began taking official actions that they allege benefitted Mr. Dougherty. To

complete the fallacy, the Government attempts to relieve itself of proving any associated mental



                                                 7
state by arguing that intent can be “implied” and “proved by circumstantial evidence.” Thus, faced

with the question of what changed from the day prior to Mr. Henon assuming office to the day

after Mr. Henon assumed office to convert his lawful salary into an unlawful bribe, the

Government answers: “nothing.” The Government is not free to criminalize lawful employment

arrangements for public officials.

        The Supreme Court’s decision in McCormick v. United States illustrates the critical flaw

in the Government’s theory here. McCormick addressed the question of what proof is required for

the Government to establish that a campaign contribution constituted an unlawful payment to a

public official. 500 U.S. 257, 325 (1991). The Government urged, and the Fourth Circuit held

(before it was reversed), that a campaign contribution can form the basis of an illegal quid pro quo

“without proof of an explicit quid pro quo” where the government offers evidence that “the

payments were never intended to be legitimate campaign contributions.” Id. The Supreme Court

rejected this formulation, instead holding that campaign contributions constitute unlawful

payments to a public official “only if the payments are made in return for an explicit promise or

undertaking by the official to perform or not to perform an official act.” Id. at 326. The quid pro

quo has to be clear from the sequence of events – not selectively cobbled together through whim

arising from a desire to prosecute someone.

       The Court grounded its decision in practical political realities and in the interest of curbing

prosecutions for lawful political conduct. The Court explained that “[s]erving constituents and

supporting legislation that will benefit the district and individuals and groups therein is the

business of a legislator.” Id. at 325. At the same time, “[m]oney is constantly being solicited on

behalf of candidates, who run on platforms and who claim support on the basis of their views and

what they intend to do or have done.” Id. Under those circumstances, the Court held that




                                                 8
“[w]hatever ethical considerations and appearances may indicate, to hold that legislators commit

the federal crime of extortion when they act for the benefit of constituents or support legislation

furthering the interests of some of their constituents, shortly before or after campaign contributions

are solicited and received from those beneficiaries, is an unrealistic assessment of what Congress

could have meant” in enacting the Hobbs Act. Id. See also, McDonnell v. United States, __ U.S.

__, 136 S. Ct. 2355, 2373 (2016) (limiting definition of “official act” in federal bribery statute

because Government’s expansive interpretation “raises significant federalism concerns explaining

“[a] state defines itself as a sovereign through the structure of its government, and the character of

those who exercise government authority. That includes the prerogative to regulate the permissible

scope of interactions between state officials and their constituents”).

       While this case does not involve campaign contributions, the Government’s efforts to

criminalize private employment permitted by the Commonwealth of Pennsylvania in the absence

of proof of a quid pro quo raises identical concerns to those in McCormick. Mr. Henon is one of

eight sitting Philadelphia City Councilpersons who maintains private employment. At any time

those Councilpersons could take official action that incidentally or directly benefits his or her

outside employer and, under the Government’s theory, that Councilperson could be charged with

bribery because “circumstantially” a salary payment could coincide with the official action. As

applied where the Commonwealth of Pennsylvania permits elected officials to hold private

employment, the Government’s position that a quid pro quo can be inferred from circumstantial

evidence (such as a pattern of payments coinciding with official action) would eliminate the intent

requirement from the charge. Further, even if the Government were free to cherry-pick otherwise

lawful salary payments and charge them as illicit bribes, it would still be necessary for the

Government to allege an explicit quid pro quo.




                                                  9
III.   CONCLUSION

       Because the Government has failed to adequately allege the bribery theory of honest

services fraud, Counts 97 to 109 of the Indictment should be dismissed.

 Dated: April 30, 2019                         Respectfully submitted,

                                               /s/ Henry E. Hockeimer, Jr.           .
                                               Henry E. Hockeimer, Jr. (I.D. No. 86768)
                                               David L. Axelrod (I.D. No. 323729)
                                               Terence M. Grugan (I.D. No. 307211)
                                               Emilia McKee Vassallo (I.D. No. 318428)
                                               BALLARD SPAHR LLP
                                               1735 Market Street, 51st Floor
                                               Philadelphia, PA 19103-7599
                                               T: 215.665.8500
                                               F: 215.864.8999

                                               Attorneys for Defendant John Dougherty




                                               10
